Case: 13-20491       Document: 00512931413         Page: 1     Date Filed: 02/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                       FILED
                                                                                   February 9, 2015
                                       No. 13-20491
                                                                                    Lyle W. Cayce
                                                                                         Clerk
EDWARD GONZALEZ; ORNALDO YBARRA; PATRICIA GONZALES;
THOMAS BERG; REYNALDO GUERRA; SANDRA PUENTE,

               Plaintiffs - Appellants Cross-Appellees

v.

HARRIS COUNTY, TEXAS; ED EMMETT,

               Defendants - Appellees Cross-Appellants




                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-2907


Before STEWART, Chief Judge, and BARKSDALE and GRAVES, Circuit
Judges.
PER CURIAM: *
       Regarding their proposed Latino-opportunity voting district, Latino
citizens of Harris County, Texas, claim the county violated § 2 of the Voting
Rights Act of 1965, 52 U.S.C. § 10301 (previously codified at 42 U.S.C. § 1973).
Primarily at issue is whether the district court erred in concluding plaintiffs



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
      Case: 13-20491   Document: 00512931413      Page: 2   Date Filed: 02/09/2015



                                  No. 13-20491
failed to propose a hypothetical district in which the Latino voting-age
population was sufficiently compact, a precondition to their § 2 claim, based on
the proposed district’s not sufficiently comporting with traditional districting
principles. Rodriguez v. Harris Cnty., Tex., 964 F. Supp. 2d 686, 753 (S.D. Tex.
2013); see, e.g., Thornburg v. Gingles, 478 U.S. 30, 50 (1986). Essentially for
the reasons stated by the district court regarding that compactness
precondition, the judgment is AFFIRMED.
                                        I.
       With over four million residents, Harris County is the third-largest
county by population in the United States.        The county is governed by a
commissioners court, comprised of four commissioners elected from four single-
member precincts, and a county judge, elected at-large. Of the over four-
million county residents, approximately two million live in the city of Houston.
Each of the four precincts includes part of Houston.
       Precinct 1 became an African-American-opportunity voting district in
1980 (the boundaries of the precinct were drawn to facilitate election of an
African-American-preferred candidate). Precinct 2 has a substantial Latino
population; in his testimony in this action, the county’s principal expert
referred to it as “an influence district for Hispanics”.
       This action concerns a vote-dilution dispute that arose following the 2010
census. Pursuant to that census, the county’s population in 2010 was 40.8
percent Latino, 33.0 percent Caucasian, 18.4 percent African-American, and
7.7 percent Asian-American or “other”. In contrast, in 2000, the population
was     42.1 percent Caucasian, 32.9 percent Latino, 18.2 percent African-
American, and 6.8 percent Asian-American or “other”. In short, between 2000
and 2010, the population shift essentially involved Latinos and Caucasians;
the Latino population increased, while the Caucasian population declined.


                                        2
    Case: 13-20491     Document: 00512931413      Page: 3   Date Filed: 02/09/2015



                                  No. 13-20491
      In August 2011, in the light of the population change between 2000 and
2010, the county adopted a voter-redistricting plan, reshaping its precincts’
boundaries, which will be in effect until after the 2020 census. As part of that
process, the commissioners court adopted several districting principles for
those precincts: population equality; contiguity and reasonable geographic
compactness; use of identifiable geographic boundaries as precinct boundaries;
preservation of natural historical boundaries; avoiding splitting neighborhoods
and communities of interest; basing the precincts on the existing composition;
using whole county voting precincts to draw commissioner precincts; following
constitutional and statutory directives; not diluting voting strength of racial or
language minority citizens; not fragmenting minority communities or
concentrating them in a manner greater than necessary to help them elect
minority representation; recognizing incumbent-constituency relationships;
keeping existing commissioners in their existing precincts; keeping facilities
and service locations established by incumbent commissioners in the precincts
of those commissioners; and recognizing commissioners’ obligations imposed
by law to provide services to the residents of their precincts.
      That same month, this action by Latino citizens challenged the adopted
plan as violating § 2, contending it diluted Latino votes. Plaintiffs also claimed,
inter alia: the plan violated § 5 of the Voting Rights Act (preclearance
requirement), the Equal Protection Clause, the First and Fourteenth
Amendments, and Article I of the Constitution; and the county should be
enjoined from enforcing the adopted plan and claimed unlawful voter
registration practices. The League of United Latin American Citizens and a
group of African-American citizen residents of the county intervened.
Regarding the numerous proceedings for this action, such as the district court’s
plan being used for the 2012 elections, the only issue raised by plaintiffs in this


                                        3
    Case: 13-20491     Document: 00512931413      Page: 4   Date Filed: 02/09/2015



                                   No. 13-20491
appeal is whether the county’s adopted plan comports with § 2 of the Voting
Rights Act.
      In a four-day bench trial in November 2012, the court considered
testimony from fact and expert witnesses and, among other exhibits,
hypothetical,    illustrative   redistricting   maps   plaintiffs   presented   to
demonstrate, inter alia, the compactness of the Latino voting-age citizenry.
Compactness is the first of three preconditions to analyzing whether, based on
a totality of the circumstances, Latinos are entitled to § 2 relief. E.g., Gingles,
478 U.S. at 50; Rodriguez v. Bexar Cnty., Tex., 385 F.3d 853, 859 (5th Cir.
2004). Regarding § 2, plaintiffs challenge only the court’s conclusion and
corresponding findings of fact for the first precondition; they prevailed on the
second and third preconditions, 964 F. Supp. 2d at 756, 777, as well as on the
“totality of the circumstances” assessment, id. at 797, 800.
      The court’s 1 August 2013, 158-page opinion contains exhaustive
findings of fact and conclusions of law, including extremely detailed charts,
statistics, and analyses of testimony and other evidence. Based on the 2010
census, the court found, inter alia, precincts 1 and 2 were “well below the ideal
population mean” under the one-man, one-vote principle, which required
redistricting.   Id. at 712.     For the first precondition (numerosity and
compactness), the court ruled: plaintiffs presented a geographically compact
hypothetical district with a greater-than-50-percent Latino voting-age
“minority” population; but, nevertheless, failed to satisfy the compactness
precondition because their plans did not respect traditional districting
principles. Id. at 739, 741, 753-54. (The Voting Rights Act defines a “minority”
as “a member of a protected class of racial and language minorities”. Gingles,
478 U.S. at 43 (interpreting the Voting Rights Act, 52 U.S.C. § 10301).) In that
regard, it found plaintiffs’ maps failed to respect those principles because, inter
alia, they adversely impacted the commissioners’ ability to deliver services to
                                         4
    Case: 13-20491     Document: 00512931413       Page: 5   Date Filed: 02/09/2015



                                   No. 13-20491
their constituents; shifted approximately 40 percent of the county’s population
to a new precinct, thereby disrupting incumbent-constituency relationships;
split two cities (Baytown and Pasadena) between two precincts; and threatened
the existing African-American voting-opportunity precinct in the county. 964
F. Supp. 2d at 753-54.
                                         II.
      Plaintiffs claim:    Latinos comprise a substantial population of the
county, but the county’s adopted voter-redistricting plan fails to create a
precinct in which Latinos may elect a candidate of their choice; therefore, the
plan violates § 2 of the Voting Rights Act. (Because the judgment is affirmed
for plaintiffs’ failure to satisfy the compactness precondition, we need not
consider the county’s conditional cross-appeal or its corresponding motion to
take judicial notice of certain related election results.)
      Section 2 prohibits any “voting qualification or prerequisite to voting or
standard, practice, or procedure . . . which results in a denial or abridgement
of the right of any citizen of the United States to vote on account of race or
color . . . ”. 52 U.S.C. § 10301(a). A § 2 violation “is established if, based on the
totality of circumstances, it is shown that the political processes leading to
nomination or election in the State or political subdivision are not equally open
to participation by members of a class of citizens protected by [this statute]”.
Id. § 10301(b).
      The Supreme Court’s decision in 1986 in Gingles, 478 U.S. 30, provides
the two-part framework for analyzing § 2 claims. To succeed, plaintiffs must
first satisfy three preconditions: “(1) [the minority group must be] sufficiently
large and geographically compact to constitute a majority in a single-member
district; (2) it [must be] politically cohesive; and (3) the white majority [(as
noted, the Caucasian population is not a majority in Harris County)] [must]
vote[] sufficiently as a bloc to enable it—in the absence of special
                                         5
    Case: 13-20491     Document: 00512931413       Page: 6   Date Filed: 02/09/2015



                                    No. 13-20491
circumstances—usually to defeat the minority’s preferred candidates”. Sensley
v. Albritton, 385 F.3d 591, 595 (5th Cir. 2004) (quoting Clark v. Calhoun Cnty.,
Miss., 21 F.3d 92, 94-95 (5th Cir. 1994)). “Failure to establish all three of these
elements defeats a Section 2 claim.” Id. (citing Teague v. Attala Cnty., Miss.,
92 F.3d 283, 287 (5th Cir. 1996)). “Second, if the [three] preconditions are
proved, plaintiffs must then prove that, ‘based on the totality of the
circumstances,’ they ‘have less opportunity than other members of the
electorate to participate in the political process and to elect representatives of
their choice.’” Id. (quoting Clark, 21 F.3d at 94).
      Satisfying     the   first   Gingles   precondition–compactness–normally
requires submitting as evidence hypothetical redistricting schemes in the form
of illustrative plans. E.g., Fairley v. Hattiesburg, Miss., 584 F.3d 660, 669 (5th
Cir. 2009). In assessing these plans, the issue is not whether plaintiffs’ plan is
“oddly shaped, but whether the proposal demonstrate[s] that a geographically
compact district could be drawn”. Houston v. Lafayette Cnty., Miss., 56 F.3d
606, 611 (5th Cir. 1995) (emphasis omitted). The proposed plan must also
encompass a district with a greater-than-50-percent voting-age minority
population. Bartlett v. Strickland, 556 U.S. 1, 19-20 (2009); Westwego Citizens
for Better Gov’t v. City of Westwego, 946 F.2d 1109, 1117 n.7 (5th Cir. 1991)
(Westwego II). (As noted, a “minority” under the Voting Rights Act is a member
of a racial or language minority group, 52 U.S.C. § 10301; see also 52 U.S.C.
§ 10303(f)(2).) Furthermore, under Gingles, compactness requires accounting
for “traditional districting principles such as maintaining communities of
interest and traditional boundaries”. League of United Latin Am. Citizens v.
Perry, 548 U.S. 399, 433 (2006) (internal quotation marks omitted) (quoting
Abrams v. Johnson, 521 U.S. 74, 91 (1997)).
      As stated, the court found: plaintiffs presented a geographically compact
hypothetical district with a greater-than-50-percent voting-age “minority”
                                         6
    Case: 13-20491      Document: 00512931413     Page: 7   Date Filed: 02/09/2015



                                  No. 13-20491
population; but, they failed to satisfy the compactness precondition because
their plans did not respect traditional districting principles. Rodriguez, 964 F.
Supp. 2d at 753-54. Therefore, their claim necessarily failed. E.g., Sensley,
385 F.3d at 595, 598.
      Plaintiffs contend the court committed reversible error on two grounds:
traditional districting principles must not be considered in assessing
compactness; but, if they must be considered, the court afforded excessive
deference to those principles relative to its finding the proposed plans were
geographically compact and contained a greater-than-fifty-percent Latino,
voting-age population, committing errors of law and making clearly erroneous
findings of fact in the process. “This court reviews de novo the legal standards
the district court applied to determine whether Section 2 has been violated.”
Id. at 595 (citation omitted). Review of the findings of fact related to the
Gingles preconditions and vote dilution is for clear error. Id. (citation omitted).
“A finding is clearly erroneous when although there is evidence to support it,
the reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been made.”          Id. (alteration, citation, and
internal quotation marks omitted).
                                        A.
      Plaintiffs’ challenge to the use of traditional districting principles in
ruling on compactness fails; those principles must be considered when
analyzing that aspect of the first Gingles precondition. Perry, 548 U.S. at 433
(A § 2 compactness “inquiry should take into account traditional districting
principles such as maintaining communities of interest and traditional
boundaries” because “[t]he recognition of nonracial communities of interest
reflects the principle that a State may not assume from a group of voters’ race
that they think alike, share the same political interests, and will prefer the
same candidates at the polls” (alteration, citations, and internal quotation
                                        7
    Case: 13-20491     Document: 00512931413       Page: 8   Date Filed: 02/09/2015



                                   No. 13-20491
marks omitted) (quoting Miller v. Johnson, 515 U.S. 900, 920 (1995)); Abrams,
521 U.S. at 92 (“[T]he § 2 compactness inquiry should take into account
traditional districting principles . . . ”.); Fairley, 584 F.3d at 670 (In assessing
compactness, “[c]ourts are expected . . . to take into account traditional
districting principles . . . ”. (citations and internal quotation marks omitted)).
                                         B.
      Plaintiffs next assert the court, in concluding they failed to satisfy the
compactness precondition, committed an error of law and made clearly
erroneous findings of fact by affording excessive deference to traditional
districting principles.     “[N]o precise rule has emerged governing § 2
compactness” analysis. Perry, 548 U.S. at 433 (citation omitted).
      Such principles include, inter alia: compactness, contiguity, and respect
for political subdivisions, e.g., Shaw v. Reno, 509 U.S. 630, 647 (1993); avoiding
contests between incumbent representatives, e.g., Karcher v. Daggett, 462 U.S.
725, 740 (1983); not disrupting preexisting electoral minority-opportunity
districts, e.g., Abrams, 521 U.S. at 94; Sensley, 385 F.3d at 598; and
maintaining communities of interest and traditional boundaries, e.g., Perry,
548 U.S. at 433. “[T]he party attacking the . . . boundaries [drawn by the
political subdivision] must show at the least that [it] could have achieved its
legitimate political objectives in alternative ways that are comparably
consistent with traditional districting principles”. Easley v. Cromartie, 532
U.S. 234, 258 (2001) (emphasis added).
      In Vieth v. Jubelirer, the Court eschewed as “unguided and ill suited to
the development of judicial standards” both a formulaic approach to assessing
traditional districting principles and an individualized method by which to
account for them. 541 U.S. 267, 296 (2004) (plurality) (“How much disregard
of traditional districting principles [is necessary to find compactness lacking]?
. . . What is a lower court to do when . . . the district adheres to some traditional
                                         8
    Case: 13-20491     Document: 00512931413       Page: 9   Date Filed: 02/09/2015



                                   No. 13-20491
criteria but not others? . . . [T]he devil lurks precisely in such detail”. (emphasis
omitted)); id. at 308 (Kennedy, J., concurring in the judgment) (“The plurality
demonstrates the shortcomings of . . . standards that have been considered to
date . . . by our dissenting colleagues [which] are either unmanageable or
inconsistent with precedent, or both.”). Although Vieth concerned justiciability
of political-gerrymandering matters, id. at 306, its assessment of traditional
districting principles in the light of Gingles’ compactness precondition is highly
informative.
      As noted, Easley instructs that plaintiffs have the burden of
demonstrating “alternative [illustrative plans] that are comparably consistent
with traditional districting principles”.      532 U.S. at 258.       Therefore, in
assessing compactness, courts must account for traditional districting
principles; the burden is on plaintiffs to present an illustrative plan adhering
to comparably consistent principles–not necessarily principles identical, or
subjugated, to a locality’s exact prioritization, but simply those within the
confines of a “well-developed, legally-adequate plan that can be adjusted” at
the remedial stage. Fairley, 584 F.3d at 671 n.14.
      “Section 2 vote dilution disputes are determinations peculiarly
dependent upon the facts of each case that require an intensely local appraisal
of the design and impact of the contested electoral mechanism”. Sensley, 385
F.3d at 595 (citation and internal quotation marks omitted). In that regard,
district courts have “particular familiarity with the indigenous political
reality”, id. (citation and quotation marks omitted); and we “owe deference to
[them] on [compactness] findings”, id. at 597. (For this action, the courthouse
for the Houston Division of the Southern District of Texas is located in
Houston, in Harris County.) Of course, such deference does not alter de novo
review of legal challenges, id. at 595, but it does concern clear-error review of
a factual finding to the extent it relies on an “intensely local appraisal of the
                                         9
    Case: 13-20491    Document: 00512931413      Page: 10    Date Filed: 02/09/2015



                                  No. 13-20491
design and impact of the contested electoral mechanisms”, id., which only a
district court is in a position to make. E.g., Rodriguez, 964 F. Supp. 2d at 746-
53 (exemplifying district court’s assessment of intensely local considerations).
For example, maintaining traditional boundaries is a recognized traditional
districting principle, and a locality may rely, inter alia, on this principle in
drawing its boundaries. Perry, 548 U.S. at 433. But if a shift in population or
some other intervening factor renders the importance of maintaining such
boundaries marginal, a district court may find this particular principle
unpersuasive in the compactness assessment. See Sensley, 385 F.3d at 595.
      Therefore, when a locality adopts a redistricting plan according to
certain traditional districting principles, as the county did in this instance, the
district court must consider all such principles relied on by the locality, any
opposition to such reliance by § 2 plaintiffs, and any traditional districting
principles which § 2 plaintiffs may incorporate into their hypothetical plan in
an effort to demonstrate comparable consistency with the plan. See Easley,
532 U.S. at 258. The district court may find, furthermore, that the locality’s
preferred districting principles: are pretext for discrimination; insufficient to
trump a finding of geographic compactness; or subordinate to the overall goal
of § 2 of preventing “political processes . . . [which] are not equally open to
participation by members of a class of citizens protected”, 52 U.S.C. § 10301(b);
or, conversely, justify the adopted redistricting plan and the minority group’s
proposed plan fails to comparably account for them.
                                        1.
      Consistent with this, in its analysis of the compactness precondition, the
court addressed plaintiffs’ concerns about affording undue deference to the
county’s preferred districting principles, stating: “[I]t would be unfair to
require Plaintiffs to draw maps in strict accordance with the County’s
priorities. Under [such a] scheme, the entire Section 2 analysis is infected by
                                        10
    Case: 13-20491    Document: 00512931413      Page: 11   Date Filed: 02/09/2015



                                  No. 13-20491
which traditional redistricting principles the County has prioritized, thereby
precluding any meaningful review . . . ”. 964 F. Supp. 2d at 745.
      In that regard, the court reasoned that interpreting § 2 to require courts
to assess the locality’s preferred districting principles “conflates the liability
analysis with the remedy analysis”. Id. “Under this scheme”, the court held,
“the ultimate viability and effectiveness of a remedy is considered at the
remedial stage of litigation and not during analysis of the Gingles
preconditions”. Id. (citation omitted). Furthermore, consistent with Vieth, the
district court discarded as impractical the rigid, formulaic approach to
assessing traditional districting principles.    The court ruled that, instead:
“Plaintiffs need only show a ‘well-developed, legally-adequate plan that can be
adjusted during the remedial stage’”. Id. at 746 (alterations omitted) (quoting
Fairley, 584 F.3d at 671 n.14). The court’s analysis conforms with the requisite
approach, as discussed supra.
                                        2.
      For plaintiffs’ seven proposed redistricting plans, the court concluded all
but two failed to “give rise to a claim of vote dilution”. Id. at 733-37. After
reviewing the remaining two proposed plans (Korbel 257 and Korbel 325,
named for the creator of the plans, who testified as plaintiffs’ principal expert
witness) and hearing testimony about them, the court found the plans’ “shapes
are not so bizarre or irregular as to render them objectionable. . . . The Court
thus finds that Plaintiffs’ Korbel 257 and Korbel 325 are compactly shaped”.
Id. at 739.
      It nevertheless concluded plaintiffs’ plans failed to adhere to traditional
districting   principles,    namely,     preserving     incumbent-constituency
relationships and communities of interest/traditional boundaries, and
preservation of an effective (the African-American) minority-opportunity
precinct. Id. at 753-54. In reaching that conclusion, the court: assessed the
                                       11
   Case: 13-20491     Document: 00512931413      Page: 12   Date Filed: 02/09/2015



                                  No. 13-20491
Korbel plans’ impact on incumbent-constituency relationships, comparing how
these plans proposed shifting almost 40 percent of the county-wide voting-age
population, versus only a nine-percent shift in the county’s adopted plan;
considered the plans’ effect on county assets, noting the substantial number of,
inter alia, park acreage, square miles, and road miles that would be
reallocated; factored in the substantial impact on precinct 1 (the African-
American opportunity precinct) and the important facilities that would fall
outside of its boundaries under the Korbel plans; and found those plans would
make coordination of county-service delivery far more difficult.
                                        a.
      The court found that “a sizeable faction of the [county’s] population lives
in unincorporated areas—i.e., territory within the bounds of Harris County
that is not within the boundaries of a municipality”, with approximately 39
percent of residents (1.6 million) residing in the unincorporated part of the
county in 2010. Id. at 716. In that regard, the court found, as urged by the
county, that plaintiffs’ proposed plans would result in a significant shift
between precincts of the assets used to provide services to the unincorporated
areas. Id. at 753-54. It found: “[o]n the whole, . . . the movement of the assets
as contemplated by Plaintiffs’ proposed [plans] would be extremely disruptive”,
id. at 751; and, similarly, those plans “would adversely impact the
commissioners’ ability to deliver services to their constituents”, id. at 753.
      In urging error, plaintiffs cite Westwego Citizens for Better Government
v. City of Westwego (Westwego I), in which our court relied on an eleventh
circuit decision that stated: “Nowhere in the language of Section 2 nor in the
legislative history does Congress condition the applicability of Section 2 on the
function performed by an elected official”. 872 F.2d 1201, 1210 (5th Cir. 1989)
(alteration omitted) (quoting Dillard v. Crenshaw Cnty., 831 F.2d 246, 250–51
(11th Cir. 1986)). Westwego I held: “Congress did not contemplate that such
                                       12
   Case: 13-20491     Document: 00512931413      Page: 13   Date Filed: 02/09/2015



                                  No. 13-20491
considerations would play a role in determining whether there has been a
violation of section 2”. Id. at 1211 (emphasis omitted).
       The county responds that, in Sensley, our court, for compactness vel non,
considered disruption of incumbent-constituent relationships.             Sensley
provides our court owes deference to the district court’s finding of fact that the
shape of a district was not “compact” because the proposed plan, inter alia,
“disrupted relationships between incumbents and constituents”. 385 F.3d at
597.
       Sensley is not in tension with Westwego I, which referenced the
“function[s] performed by an elected official”. Westwego I, 872 F.2d at 1210.
Here, in its findings about the movement of assets between precincts under
plaintiffs’ plans, the court did not consider improperly the functions performed
by an elected official. Instead, its findings concerned the ability to provide
required services.
                                       b.
       Along that line, regarding preservation of communities of interest, the
court found the Korbel plans split two cities, and that one plan relocated two
commissioners in the same precinct and moved two commissioners out of their
precincts. Plaintiffs assert the court “observed” a split would occur but failed
to “explain whether these splits led to a finding of non-compactness”. Plaintiffs
maintain the court misapplied governing law because splitting two cities is
acceptable “if the overall shape of the demonstrative” precinct “is compact”.
Traditional boundaries, however, are appropriate factors to consider in
compactness analysis. Perry, 548 U.S. at 433.
       The court considered the splitting of two cities in the context of
maintaining both traditional boundaries and continuity in delivery of
constituent services. On the other hand, the county’s adopted plan splits one
city, and several designated census locations and voter tabulation districts.
                                       13
   Case: 13-20491     Document: 00512931413     Page: 14    Date Filed: 02/09/2015



                                 No. 13-20491
Therefore, with respect to the principle that redistricting plans should avoid
splitting cities, the plaintiffs’ proposed, and the county’s adopted, plans are
“comparably consistent”. Easley, 532 U.S. at 258.
                                       c.
      As the district court found, Korbel 257 relocated two commissioners
within the same district, which violates the traditional districting principle of
avoiding contests between incumbents. Karcher, 462 U.S. at 740. Further,
Korbel 325 failed to satisfy the compactness precondition because, according to
the district court’s finding, and as discussed infra, it “does not comport well
with Precinct 1’s status as a performing [minority-]opportunity district”. 964
F. Supp. 2d at 748. Last, the court found both of plaintiffs’ plans contemplate
“shifting almost two-fifths of the county-wide voting age population”, in
contrast to the approximate nine-percent shift in the county’s adopted plan.
Id. at 749. This weighs heavily in favor of finding plaintiffs failed to accord
due deference to traditional districting principles, because, as stated, respect
for traditional boundaries is one such principle. Perry, 548 U.S. at 433.
                                       d.
      The court next assessed the preservation of precinct 1 as an effective
minority-opportunity district, a recognized traditional districting principle,
e.g., Abrams, 521 U.S. at 94; Sensley, 385 F.3d at 598, which plaintiffs do not
claim may not be considered in the compactness analysis. It found fault in
plaintiffs’ plans for failing to include a “sizeable home-owning African-
American population in the Bush Airport area” in precinct 1. 964 F. Supp. 2d
at 751. Plaintiffs contend their plans compensated for removing this area from
precinct 1 by replacing it with “a sizeable African-American population” in the
Alief community. The district court, based in part on plaintiffs’ principal
expert’s testimony (Korbel), found this insufficient because the African-
Americans living in Alief reside primarily in apartments.
                                       14
   Case: 13-20491     Document: 00512931413     Page: 15   Date Filed: 02/09/2015



                                 No. 13-20491
      In that regard, relying on the testimony of one of plaintiffs’ witnesses, a
Latina state senator, who had been elected as the commissioner for precinct 2
in 2002 but was defeated by a Republican candidate in 2010, the court found:
apartment-dwellers are more transient; and, therefore, replacing home-
dwellers with apartment-dwellers was insufficient to compensate for removal
of the home-dwellers from precinct 1. It found plaintiffs’ plans would “threaten
the continued existence of [that precinct] as an opportunity district”. Id. at
753. This finding was not clearly erroneous.
      Last, contrary to plaintiffs’ assertion, the district court’s evaluation of
the proposed plans was not speculative. It found, inter alia, “the African-
American community is retracting on the edges of the Latino community”. Id.
at 751 (emphasis added). Plaintiffs’ expert “noticed a pattern . . . [where] the
black population decreases and the Latino population in the census tract
increases . . . ”. Id. (emphasis added). Finally, the district court found: “The
Alief area, which Mr. Korbel has included in Precinct 1, is in the middle of this
demographic lifecycle.” Id. (emphasis added). Accordingly, the district court
did not make a clearly erroneous finding of fact.
                                       e.
      In sum, the district court thoroughly considered traditional districting
principles and balanced them appropriately against its first finding that the
proposed plans included a geographically compact voting-age “minority”
district. Therefore, and essentially for the reasons stated in its extremely
comprehensive opinion, the court did not commit reversible error in concluding
plaintiffs’ proposed plans were not “compact” under Gingles’ first precondition.
                                      III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                       15